DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 12-2-21 has been entered.  Claims 8, 85 and 92 have been amended.  Claims 3, 8, 42, 56, 73-74, 82, 85 and 89-93 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-2-21 was filed after the mailing date of the Non-Final Office Action on 7-7-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8, 42, 73, 82, 85 and 89-93 remain rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., 2012 (WO 2012/012738 A1) in view of Cost et al., 2013 (US 20130326645 A1), Cannon et al., 2013 (Molecular Therapy, Vol. 21, Supplement 1, May 2013, p. S71-S72) and Li et al., 2007 (US 20070059833 A1, 3/15/2007) and is repeated for the reasons set forth in the preceding Office Action mailed on 7-7-21.  Applicant's arguments filed 12-2-21 have been fully considered but they are not persuasive.
Applicant argues that Cost fails to teach the use of HDR methods in HSCs and the specification of Cost specifically relates to HDR-independent methods (e.g. [0007]).  In contrast, the method of the current claims relate to homology dependent repair and Cost use “double stranded donor polynucleotides” and “do not require the presence of homology arms flanking the transgene sequence” (e.g. [0008]).  Chen does not teach HSCs and Li although teaches using oligo concentration does not teach HSCs.  There is no expectation of success to combine Chen, Li and Cost to arrive at the instantly claimed method that require a DNA oligo comprising a homologous region comprising DNA sequence homologous to the target genomic DNA region (Remarks, p. 6-7).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 7-7-21 and the following reasons.

Further, the primary reference Chen teaches a method for editing at least one endogenous chromosomal sequences in a cell by introducing into the cell (i) at least one targeting endonuclease or nucleic acid encoding the targeting endonuclease to introduce double-stranded break at a targeted cleavage site in the chromosomal sequence, and (ii) at least one single-stranded nucleic acid comprising a first portion having substantial sequence identity to the chromosomal sequence on at least one side of the targeted cleavage site, and the double-stranded break is repaired by a homology-directed process such that the chromosomal sequence is exchanged with the sequence of the single-stranded nucleic acid, thereby editing the chromosomal sequence.  The HDR process can be performed in animal cells, such as mouse, rat, hamster or human cells and stem cells, such as adult stem cells and multipotent stem cells.  Chen teaches performing HDR in human cells, stem cells including multipotent stem cells.  HSC is a type of multipotent stem cells.  Since Chen, Cost and Cannon all teach genomic editing in stem cells and Cost teaches genomic editing in HSCs and Cannon teaches genomic editing in human 

Applicant cites references Exhibit A (Genovese et al., 2014) and Exhibit B (Dever Nature, 2016) and argues that the prior arts show HSCs are less permissive to HDR and exhibit markedly less efficiency in gene editing techniques, and the evidences provided demonstrates the unexpected effects of the current methods provides evidences as to the difficulties of applying HDR technique to HSCs.  One of skilled in the art would have no reason to combine Cost, which discloses homology-independent method, with method of Chen to arrive at the HDR editing method of the current claims, and there is no reasonable expectation of success (Remarks, p. 7-8).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 7-7-21, the reasons set forth above and the following reasons.
Examiner cannot find the references Exhibit A (Genovese et al., 2014) and Exhibit B (Dever Nature, 2016) mentioned by Applicant.  The IDS filed on 12-2-21 provides two references: Zhao et al., 2016 (Scientific Reports in Nature, pages 1-9) and Hsu et al., 2014 (Cell, Vol. 157, p. 1262-1278).  There is no references Exhibit A (Genovese et al., 2014) and Exhibit B (Dever Nature, 2016).  It is unclear what references Applicant is talking about in the response.  Even for the sake of arguments, the statement “that primitive cells are more sensitive than committed progenitors to the cytotoxicity of the gene targeting procedure and less proficient at performing HDR” by Genovese and the challenges of HDR-directed gene editing techniques in HSCs stated by Dever Nature reference do NOT make it obvious that genomic editing in HSCs 

Applicant argues that Cannon does not cure the deficiencies of Chen or Cost, since Cannon does not address the problem of DNA-associated toxicity in non-viral homology-directed gene alteration method in HSCs.  Cannon does not recite the use of a DNA oligo in the electroporation process or HDR methods.  Li also fails to recite methods that reduce toxicity of gene editing methods in HSCs, or any method using HSC.  None of Cannon, Cost, Chen or Li in combination direct one to the solution of the problem associated with non-viral DNA transfection methods in HSCs via HDR.  There is no reasonable expectation of success (remarks, p. 8-9).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 7-7-21 and the reasons set forth above.


Chen teaches a method for editing at least one endogenous chromosomal sequences in a cell by introducing into the cell (i) at least one targeting endonuclease or nucleic acid encoding the targeting endonuclease to introduce double-stranded break at a targeted cleavage site in the chromosomal sequence, and (ii) at least one single-stranded nucleic acid comprising a first portion having substantial sequence identity to the chromosomal sequence on at least one side of the targeted cleavage site, and the double-stranded break is repaired by a homology-directed process such that the chromosomal sequence is exchanged with the sequence of the single-stranded nucleic acid, thereby editing the chromosomal sequence.  Chen teaches the single-stranded nucleic acid has a length from about 20 nucleotides to about 100,000 nucleotides, and the single-stranded nucleic acid comprises DNAs or RNAs.  Oligonucleotides ranging in length from 36 to 106 nt were prepared for the modification of AAVS1 locus.  Oligonucleotide ranging in length from 36 nt to 106 nt encompasses length of 70-100 nucleic acids.  Thus, Chen 
Chen teaches Human K562 cells were nucleofected with 8 ug of mRNA encoding the ZFNs and 0.3 nmol of the oligonucleotide or 2 ug of mRNA encoding ZFN and 3 ul of 100 uM AAVS1-HindIII oligonucleotide.  Although Chen does not specifically teach using single-stranded DNA oligo at a concentration of 100-200 ug/ml, since Chen teaches using 0.3 nmol of the oligonucleotide or 3 ul of 100 uM AAVS1-HindIII oligonucleotide for nucleofection, it would be obvious for one of ordinary skill in the art to try different concentration of DNA oligo for transfection, including a concentration of 100-200 ug/ml, so as to optimize the transfection efficiency of the nucleic acid into the cells to perform genomic editing within the cells genomic DNA with reasonable expectation of success.  In addition, Li teaches to improve the viability and transfection efficiency, cells are transfected with a variety of nucleic acid concentrations, including at least about 5 .mug/ml, 50 mug/ml, 100 mug/ml, 150 mu.g/ml, 200 .mu.g/ml, 250 mu.g/ml, 300 mu.g/ml, which would encompass the range of 100-200 ug/ml and it would be obvious to one of ordinary skill in the art.  The combination of Chan and Li make it obvious for one of ordinary skill in the art to perform homology-directed gene alteration of a target genomic DNA in a cell by using the claimed single-stranded DNA oligo having a length of 70-100 nucleic acid and a concentration of 100-200 ug/ml with reasonable expectation of success.  The teachings of Chen, Cost, Cannon and Li make it obvious for one of ordinary skill in the art to perform the instantly claimed method for homology-directed genome editing in HSCs.  Thus, there is reasonable expectation of success that such combination would be able to increase efficiencies, in spite of the teachings from the prior art that increased amounts of DNA cause 

Applicant argues that randomly picking and choosing among the known components is not sufficiently obvious and appears to be a selection based on Applicant’s claimed invention.  The selection appears to be based on an improper hindsight analysis (MPEP 2142).  Without the benefit of Applicant’s specification and claims, one of ordinary skill in the art would not be able to arrive at the Applicant’s claimed invention.  Such a search and find mission to build Applicant’s claimed invention is analogous to the “needle-in-a-haystack” approach that has been found ineffective to support an obvious rejection (In re Luvisi).  By using hindsight reconstruction, the individual elements claimed by Applicant have been searched and combined based on the claims without having to sift through the myriad of different combinations of such elements (Remarks, p. 10-12).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 7-7-21, the reasons set forth above and the following reasons.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Claims 3 and 56 remain rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., 2012 (WO 2012/012738 A1) in view of Cost et al., 2013 (US 20130326645 A1), Cannon et al., 2013 (Molecular Therapy, Vol. 21, Supplement 1, May 2013, p. S71-S72) and Li et al., 2007 (US 20070059833 A1, 3/15/2007) as applied to claims 3, 8, 42, 73, 82, 85 and 89-93 above, and further in view of Holmes et al., 2008 (US 20080311095, 12/18/2008) and is repeated for the reasons set forth in the preceding Office Action mailed on 7-7-21.  Applicant's arguments filed 12-2-21 have been fully considered but they are not persuasive.
Applicant has the same arguments as set forth above under 35 U.S.C. 103 rejection of claims 3, 8, 42, 73, 82, 85 and 89-93 (Remarks, p. 5-12).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 7-7-21 and the reasons set forth above.

Claims 3 and 74 remain rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., 2012 (WO 2012/012738 A1) in view of Cost et al., 2013 (US 20130326645 A1), Cannon et al., 2013 (Molecular Therapy, Vol. 21, Supplement 1, May 2013, p. S71-S72) and Li et al., 2007  as applied to claims 3, 8, 42, 73, 82, 85 and 89-93 above, and further in view of Siebel et al., 2003 (US 20030032175 A1. 2/13/2003) and is repeated for the reasons set forth in the preceding Office Action mailed on 7-7-21.  Applicant's arguments filed 12-2-21 have been fully considered but they are not persuasive.
Applicant has the same arguments as set forth above under 35 U.S.C. 103 rejection of claims 3, 8, 42, 73, 82, 85 and 89-93 (Remarks, p. 5-12).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 7-7-21 and the reasons set forth above.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632